               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                Plaintiff,                          4:21CR3055

    vs.
                                                       ORDER
ALEJANDRO RUBI PEREZ,

                Defendant.


    IT IS ORDERED:

    1)    The motion of Toni Wilson to withdraw as counsel of record for
          Defendant, (Filing No. 16), is granted.

    2)    Defendant’s newly retained counsel, David Tarrell, shall promptly
          notify Defendant of the entry of this order.

    3)    The clerk shall delete Toni Wilson from any future ECF notifications
          herein.

    Dated this 4th day of May, 2021.

                                        BY THE COURT:

                                        s/ Cheryl R. Zwart
                                        United States Magistrate Judge
